— Appeal from a judgment of the Supreme Court (Zwack, J.), entered August 10, 2011 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to review a tier III disciplinary determination that *761found him guilty of possessing unauthorized medication. Supreme Court dismissed the petition, prompting this appeal. The Attorney General has informed this Court that, during the pendency of this appeal, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. Because petitioner has received all the relief to which he is entitled, the appeal must be dismissed as moot (see Matter of VanNess v Fischer, 89 AD3d 1248, 1249 [2011]; Matter of Joseph v LaClair, 79 AD3d 1495, 1496 [2010]).
Mercure, J.P., Lahtinen, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.